DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 1-5 and 7-17 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an Antenna-in-Package (AiP), comprising:
wherein the feeding network, the first antenna element, and the second antenna element are coplanar; and
wherein the first antenna element is disposed relatively farther away from the integrated circuit die and the second antenna element is disposed relatively closer to the integrated circuit die (as claimed in claim 1), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Pertinent Prior Arts
Listed in the attached PTO-892 Form are pertinent prior arts disclosing similar inventive concept as the current application.


Conclusion
5. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

				/ISMAIL A MUSE/                                               Primary Examiner, Art Unit 2819